Name: Council Decision (EU) 2015/1817 of 6 October 2015 on the position to be adopted on behalf of the European Union in the 66th session of the Executive Committee of the Programme of the United Nations High Commissioner for Refugees
 Type: Decision
 Subject Matter: United Nations;  politics and public safety;  EU institutions and European civil service
 Date Published: 2015-10-09

 9.10.2015 EN Official Journal of the European Union L 264/13 COUNCIL DECISION (EU) 2015/1817 of 6 October 2015 on the position to be adopted on behalf of the European Union in the 66th session of the Executive Committee of the Programme of the United Nations High Commissioner for Refugees THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 78(2), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union is a key actor in the areas of the United Nations High Commissioner for Refugees (UNHCR) mandate, both through its activities in international protection, including the Union resettlement policy and the establishment of the Common European Asylum System, and as a major donor of humanitarian aid and development assistance. However, the arrangements currently in place concerning the Union's participation in the Executive Committee of the High Commissioner's Programme (Executive Committee of the UNHCR) do not correspond to the Union's significant role in those areas. (2) All Member States, with the exception of Lithuania and Malta, are members of the Executive Committee of the UNHCR. (3) On 25 and 26 September 2014, the Council agreed a position (1) on the arrangements for additional participatory rights for the Union within the formal and informal bodies of the UNHCR, inviting the Commission, in close coordination with the High Representative, to approach the UNHCR and the Member States as members or observers of the Executive Committee of the UNHCR to support this initiative. (4) Consequently, by letter of 7 September 2015 to the Chair of the Executive Committee of the UNHCR, the Head of the Delegation of the European Union to the United Nations in Geneva requested an examination of the ways and means of updating the relevant arrangements concerning the Union's participation in the governing bodies of the UNHCR, with a view to the Union's potential participation in informal preparatory consultations of the UNHCR. (5) By letter of 11 September 2015 to the members of the Executive Committee of the UNHCR, the Chair of the Executive Committee of the UNHCR, at the request of the Bureau of the Executive Committee of the UNHCR, proposed to amend the Rules of Procedure of the Executive Committee of the High Commissioner's Programme (Rules of Procedure of the UNHCR) in order to accommodate the Union's request. (6) Rule 46 of the Rules of Procedure of the UNHCR states that any of those rules may be amended by the Executive Committee of the UNHCR. (7) It is expected that the Executive Committee of the UNHCR will be called upon to adopt the proposed amendments at its 66th session on 5 to 9 October 2015. (8) It is therefore appropriate to determine the Union's position in relation to those amendments to the Rules of Procedure of the UNHCR. (9) In accordance with Articles 1 and 2 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, those Member States are not taking part in the adoption of this Decision and are not bound by it or subject to its application. (10) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on the Union's behalf with regard to the amendments to the Rules of Procedure of the Executive Committee of the Programme of the United Nations High Commissioner for Refugees, which is to be expressed, acting jointly in the interest of the European Union, by the Member States, is set out in the Annex to this Decision. 2. Minor amendments to the annexed amendment may be agreed without further decision of the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 6 October 2015. For the Council The President P. GRAMEGNA (1) Document ST 13046/1/14 REV 1, available at: http://www.consilium.europa.eu/register/en/content/int/?lang=EN&typ=ADV ANNEX Member States shall support the adoption of the following amendment to the Rules of Procedure of the Executive Committee of the Programme of the United Nations High Commissioner for Refugees: Rule 33 of the Rules of Procedure of the Executive Committee of the Programme of the United Nations High Commissioner for Refugees (A/AC.96/187/Rev.7) is hereby amended to read as follows: The meetings of the Committee shall be held in public unless the Committee decides otherwise. The Chair, in consultation with the Committee, may invite specialised agencies, UN funds and programmes and intergovernmental organisations to participate in private meetings on the basis of their expertise and contributions to the work of the Committee. .